Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1,3-16, 18, 22 and 24-31 allowable. The restriction requirement for Species Group A and B, as set forth in the Office action mailed on2/14/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species Groups A and B is Withdrawn.  Claims 5-8, directed to Species A and B no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Hooper on 2/4/2021

The application has been amended as follows: 

IN THE CLAIMS:

1.	(Currently amended)  A hole cleaning joint for a drill string deployable into a wellbore penetrating a subterranean formation, comprising:
a tubular body connectable to the drill string and comprising a pair of connectors positioned at opposing ends of the tubular body; and
a hole cleaning section positioned between the pair of connectors of the tubular body and that is integral with the tubular body, the hole cleaning section having an outer surface engageable with a wall of the wellbore and defining a maximum outer diameter of the hole cleaning joint that is greater than an outer diameter of any other portion of the tubular body and which tapers gradually from the hole cleaning section to the pair of connectors, the outer surface having spiral grooves extending therein defining blades therebetween, the spiral grooves each having a sloped portion and an inclined portion with an obtuse angle therebetween, and a location of both maximum width and maximum depth, the location of both maximum width and maximum depth comprising a 
wherein the maximum outer diameter of the hole cleaning joint tapers smoothly, cornerlessly, and featurelessly along a first tapered end extending from the hole cleaning section to the first connector, and along a second tapered end extending from the hole cleaning section to the second connector, and wherein the second tapered end has a greater axial length than the first tapered end;
wherein each spiral cavity has a width and depth that decrease from the location of maximum width and maximum depth to the uphole end and the downhole end respectively, each end of each spiral cavity terminating in a tapered rounded point, whereby each spiral cavity defines a tapered flow channel to receive cuttings therethrough whereby uphole movement of cuttings is facilitated during drilling.

2.	(Cancelled)  

3.	(Previously presented)  The hole cleaning joint of claim 1, wherein at least one of the pair of  connectors comprise at least one of a sleeve, a coupling, an internal thread, a threaded end, a ring, a pin end, and a box end.

4.	(Previously presented)  The hole cleaning joint of claim 1, wherein a cross-section of the hole cleaning section has a pinwheel shape defined by a plurality of the blades with a plurality of spiral grooves therebetween, the sloped portion and the inclined portion of each spiral groove having a localized agitation area therein.

5.	(Withdrawn)  The hole cleaning joint of claim 1, wherein the spiral grooves comprise a pair of mirrored grooves.

6.	(Withdrawn)  The hole cleaning joint of claim 1, wherein the spiral grooves have an uphole portion, an intermediate portion, and a downhole portion with peripheral depressions therebetween.

7.	(Withdrawn)  The hole cleaning joint of claim 1, wherein the spiral grooves have multiple pitches.

8.	(Withdrawn)  The hole cleaning joint of claim 7, wherein the multiple pitches comprise a first pitch and a second pitch, the first pitch greater than the second pitch.

9.	(Original)  The hole cleaning joint of claim 1, further comprising at least one ring.

10.	(Original)  The hole cleaning joint of claim 9, wherein at least one end of the hole cleaning section terminates at the at least one ring.

11.	(Original)  The hole cleaning joint of claim 9, wherein a diameter of the hole cleaning section tapers to the at least one ring.

12.	(Original)  The hole cleaning joint of claim 1, wherein the spiral grooves have a helical shape.

13.	(Original)  The hole cleaning joint of claim 1, wherein the spiral grooves are oriented in the direction of rotation.

14.	(Original)  The hole cleaning joint of claim 1, wherein a portion of the width of the spiral grooves increases between the uphole and downhole ends thereof.

15.	(Original)  The hole cleaning joint of claim 1, wherein the spiral groove narrows at a location between the uphole end and the downhole end thereof.

16.	(Previously presented)  The hole cleaning joint of claim 1, wherein the hole cleaning section has an end operatively connectable to at least one of the pair of connectors.

17.	(Cancelled)  

18.	(Original)  The hole cleaning joint of claim 1, wherein the hole cleaning section has an outer diameter that reduces from an uphole end and to a downhole end thereof.

19-21.	(Cancelled)  

22.	(Previously presented)  The hole cleaning joint of claim 1, wherein the hole cleaning section is integral with respect to the tubular body.

23.	(Cancelled)  

24.	(Original)  The hole cleaning joint of claim 1, wherein the hole cleaning section comprises a plurality of hole cleaning sections with at least one of the tubular bodies therebetween.

25.	(Original)  The hole cleaning joint of claim 1, wherein the spiral grooves have an angle, width, depth, pitch, and orientation to facilitate flow of the cuttings uphole through the flow channel.

26.	(Original)  The hole cleaning joint of claim 1, wherein the hole cleaning section has a defined outer diameter, shape, length, and orientation to facilitate flow of the cuttings uphole through the flow channel.

27.	(Currently amended)  A hole cleaning system for drilling a wellbore penetrating a subterranean formation, comprising:
a drill string deployable from a rig;
a bottomhole assembly carried by the drill string; and
a hole cleaning joint wherein at least a portion of the drill string extends between the bottomhole assembly and the hole cleaning joint, and wherein the hole cleaning joint comprises:
a tubular body connectable to the drill string and comprising a pair of connectors positioned at opposing ends of the tubular body; and
a hole cleaning section positioned between the pair of connectors of the tubular body and that is integral with the tubular body, the hole cleaning section having an outer surface engageable with a wall of the wellbore, the outer surface having spiral grooves extending therein defining blades therebetween, the spiral grooves each having a location of both maximum width and maximum depth, the location of both maximum width and maximum depth comprising a longitudinally extending portion of the spiral groove, and the spiral grooves each defining a spiral cavity between an uphole and a downhole end thereof;
wherein the outer surface of the hole cleaning section defines a maximum outer diameter of the hole cleaning joint that is greater than an outer diameter of any other portion of the tubular body and which tapers gradually from the hole cleaning section to the pair of connectors;
wherein the maximum outer diameter of the hole cleaning joint tapers smoothly, cornerlessly, and featurelessly along a first tapered end extending from the hole cleaning section to the first connector, and along a second tapered end extending from the hole cleaning section to the second connector, and wherein the second tapered end has a greater axial length than the first tapered end;
wherein each spiral cavity having a width and depth that decrease to the uphole end and the downhole end respectively, each end of each spiral cavity terminating in a tapered rounded point, whereby each spiral cavity defines a tapered flow channel to receive cuttings therethrough whereby uphole movement of cuttings is facilitated during drilling.

28.	(Original)  The hole cleaning system of claim 27, wherein the drill string comprises at least one tubular and at least one of the hole cleaning joints, the tubular comprising at least one of a drill pipe, drill collars, heavy weight drill pipe, sleeve, collar, and combinations thereof.

29.	(Original)  The hole cleaning system of claim 27, wherein the drill string comprises pairs of drill pipe and a plurality of hole cleaning joints, one of the plurality of hole cleaning joints being operatively connected to each pair of drill pipe of the drill string.

30.	(Original)  The hole cleaning system of claim 27, wherein the hole cleaning joint comprises a plurality of the hole cleaning sections connected to at least one of the tubular bodies.

31.	(Previously presented)  The hole cleaning section of claim 30, wherein at least one of the pair of connectors of the tubular body is matably connectable to a connector of an adjacent hole cleaning joint to form at least a portion of the drill string.

32-45.	(Cancelled)  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Examiner, Art Unit 3674